                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

THE COUNTY COMMISSION OF
FAYETTE COUNTY, WEST VIRGINIA,

         Plaintiff,

v.                                   Civil Action no. 2:19-cv-00113

SEMINOLE WEST VIRGINIA MINING
COMPLEX, LLC, KENNETH MCCOY,
JASON MCCOY, MIKE ISABELL,
GREAT MIDWEST INSURANCE CO.,
IRONSHORE SPECIALTY INS. CO.,
DOE INSURERS,

         Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending is a motion to remand to the Circuit Court of

Fayette County, West Virginia, filed February 19, 2019, by

plaintiff the County Commission of Fayette County, West Virginia

(“the Commission”).   The defendant Seminole West Virginia Mining

Complex, LLC, (“Seminole”) filed a response on February 26,

2019, to which the plaintiff replied on March 4, 2019.


                           I.    Background


         This case was first presented to the court through its

companion case, Seminole West Virginia Mining Complex, LLC v.

John Brenemen, et al., 2:19-cv-00082.     The court herein refers

to the instant case as “the enforcement action” and the case



                                 1
brought by Seminole as “the declaratory action.”     In the

declaratory action, Seminole sought, as an initial matter, a

temporary restraining order (“TRO”) to enjoin the Commission

from enforcing a local ordinance enacted by the Commission and

an order by the Commission which, inter alia, mandated Seminole

to conduct costly monitoring, testing, analyzing, and reporting

as to its contribution to the increase of iron concentrations in

a nearby water supply well.   The Commission’s order states that

noncompliance therewith may result in costly civil penalties;

the only available avenue to challenge the order under the

Commission’s ordinance is if the Fayette County Prosecuting

Attorney brings an enforcement action against the noncomplying

party.   Seminole has not complied with the order.


          Seminole sought a TRO to enjoin the Commission from

enforcing the ordinance and order, arguing that compliance

therewith would be unreasonably costly, especially in light of

Seminole’s pending bankruptcy proceeding in the Northern

District of Alabama, and that the Commission’s ordinance is

unlawful as preempted.


          On February 13, 2019, the day before the TRO hearing,

the Commission filed the instant enforcement action in the

Circuit Court of Fayette County to enforce Seminole’s compliance

with the local ordinance and order.   The action is brought



                                 2
against Seminole, its two members (Kenneth R. McCoy and Jason R.

McCoy), its environmental manager (Mike Isabell), as well as the

insurers of Seminole.   In light of the state enforcement action,

the Commission opposed the TRO as violating the federal Anti-

Injunction Act, 28 U.S.C. § 2283: “A court of the United States

may not grant an injunction to stay proceedings in a State court

except as expressly authorized by Act of Congress, or where

necessary in aid of its jurisdiction, or to protect or

effectuate its judgments.”


          Subsequently, on February 14, 2019, the day of the TRO

hearing, Seminole removed the enforcement action to this court

on diversity grounds, thereby apparently resolving the Anti-

Injunction Act issue so long as the enforcement action remains

in this court.   At the hearing, the Commission informed the

court of its intent to file a motion to remand.   The court

ordered expedited briefing on the remand issue and deferred

consideration of the TRO until such issue was decided.     At the

hearing, the Commission agreed not to impose the daily civil

penalties under its ordinance for forty-five days while the

parties briefed and the court considered the issue relating to

remand.   The motion to remand is ripe for adjudication.




                                 3
                       II.   Applicable Standard


          “Federal courts are courts of limited jurisdiction.

They possess only that power authorized by Constitution and

statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994).   The burden of establishing removal jurisdiction rests

on the removing party.    Mulcahey v. Colum. Organic Chem. Co., 29

F. 3d 148, 151 (4th Cir. 1994).    “Any doubts concerning the

propriety of removal must be resolved in favor of retained state

court jurisdiction.”     Marshall v. Manville Sales, Corp., 6 F.3d

229, 232 (4th Cir. 1993).


          The court is vested with original jurisdiction of all

actions between citizens of different states when the amount in

controversy exceeds $75,000.    28 U.S.C. § 1332(a)(1).    “Section

1332 requires complete diversity among parties, meaning that the

citizenship of every plaintiff must be different from the

citizenship of every defendant.”      Cent. W. Virginia Energy Co.

v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011)

(citing Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996)).




                                  4
                          III. Discussion


          The Commission challenges the court’s jurisdiction on

the ground that the parties lack complete diversity.

Specifically, it contends that it and defendant Mike Isabell are

both West Virginia citizens.


          Seminole, however, argues that the citizenship of Mike

Isabell should be disregarded because he is a fraudulently

joined defendant.1


          “‘Fraudulent joinder’ is a term of art, [and] it does

not reflect on the integrity of plaintiff or counsel[; rather,

it] is merely the rubric applied when a court finds either that

no cause of action is stated against [a] nondiverse defendant,

or in fact no cause of action exists.”   AIDS Counseling &

Testing Ctrs. v. Group W Television, Inc., 903 F.2d 1000, 1003



1 Seminole also argues that removal was proper under 28 U.S.C. §
1441(b)(2) because Mike Isabell was not “joined and served” at
the time of removal. This argument is misplaced. Section
1441(b)(2), often referred to as the “forum defendant rule”
states: “A civil action otherwise removable solely on the basis
of the jurisdiction under section 1332(a) of this title may not
be removed if any of the parties in interest properly joined and
served as defendants is a citizen of the State in which such
action is brought.” (emphasis added). A defendant not being
“joined and served” prior to removal may serve as an exception
to the forum defendant rule in certain circumstances, compare
e.g., Phillips Constr., LLC v. Daniels Law Firm, PLLC, 93 F.
Supp. 3d 544, 548 (S.D.W. Va. 2015) to Bloom v. Library Corp.,
112 F. Supp. 3d 498, 506 (N.D.W. Va. 2015), but it does not
create an exception to the complete diversity requirement.


                                5
(4th Cir. 1990) (quoting Lewis v. Time Inc., 83 F.R.D. 455, 460

(E.D. Cal. 1979)).


          The party alleging fraudulent joinder bears a heavy

burden:

    In order to establish that a nondiverse defendant has
    been fraudulently joined, the removing party must
    establish either: [t]hat there is no possibility that
    the plaintiff would be able to establish a cause of
    action against the in-state defendant in state court;
    or [t]hat there has been outright fraud in the
    plaintiff's pleading of jurisdictional facts."

Mayes v. Rapoport, 198 F.3d 457, 464 (4th Cir. 1999) (emphasis

in original) (quoting Marshall v. Manville Sales Corp., 6 F. 3d

229, 232 (4th Cir. 1993)).


          Under the “no possibility” standard, “a plaintiff’s

claim against a non-diverse defendant ‘need not ultimately

succeed to defeat removal; only a possibility of a right to

relief need be asserted.’”   Johnson v. Am. Towers, LLC, 781 F.3d

693, 704 (4th Cir. 2015) (quoting Marshall, 6 F.3d at 233).      The

party seeking remand “must show only a ‘glimmer of hope’ of

succeeding against the non-diverse defendants.”     Id. citing

Mayes, 198 F.3d at 466.   In this analysis, all legal and factual

issues must be resolved in the plaintiff’s favor.    Id. (“we must

resolve all legal and factual issues in [the plaintiff’s]

favor.”) (citing Mayes, 198 F. 3d at 465).   This standard "is

even more favorable to the plaintiff than the standard for



                                6
ruling on a motion to dismiss[.]"    Hartley v. CSX Transp., Inc.,

187 F.3d 422, 424 (4th Cir. 1999).


          Additionally, when determining whether a joinder is

fraudulent, “the court is not bound by the allegations of the

pleadings, but may instead ‘consider the entire record, and

determine the basis of joinder by any means available.’”    AIDS

Counseling, 903 F.2d at 1004 (quoting Dodd v. Fawcett Pubs.,

Inc., 329 F.2d 82, 85 (10th Cir. 1964)).2


          To support its argument that Mike Isabell is

fraudulently joined, Seminole first presents evidence that the

Commission has no intention of pursuing any claim against him.

Specifically, Seminole provides a copy of an e-mail

correspondence from the Commission’s counsel which states: “Was

a little worried Mike Isabel[l] might not be very happy with me



2 However, the Court cannot consider post-removal filings “to the
extent that they present new causes of action or theories not
raised in the controlling petition filed in state court.”
Griggs v. State Farm Lloyds, 181 F.3d 694, 700 (5th Cir.1999). A
plaintiff cannot “‘re-plead the complaint [after removal] in an
attempt to divest this court of jurisdiction by hindsight.’”
McCoy v. Norfolk Southern Ry. Co., 858 F.Supp.2d 639, 642 n. 1
(S.D.W.Va.2012) (quoting Justice v. Branch Banking & Trust Co.,
2009 WL 853993 at *7 (S.D.W.Va. Mar. 24, 2009)). The Court must
determine removal jurisdiction “on the basis of the state court
complaint at the time of removal, and . . . a plaintiff cannot
defeat removal by amending it.” Cavallini v. State Farm Mut.
Auto Ins. Co., 44 F.3d 256, 265 (5th Cir. 1995). The court,
accordingly, only considers the original state court complaint
and does not consider the pleadings in the amended complaint
filed March 7, 2019.


                                7
for suing him.    Certainly willing to explain it to him and he is

in no peril.”    Seminole’s Opposition, ECF # 8, Ex. 1.   Seminole

additionally provides a signed declaration from Mr. Isabell

wherein he declares that at a February 15, 2019 meeting with

counsel for the Commission, counsel stated: “you have my word as

prosecutor that no one will come after you personally.”       ECF #

8, Ex. 2.


            In its reply, the Commission claims that these

statements have been mischaracterized.    It notes that the

purpose of the statements was to ensure Mr. Isabell that his

personal assets were not in peril:

    [Counsel for the Commission] made it clear to Mr.
    Isabell that the County Commission’s principal
    interest and focus in this litigation is not on
    reaching his personal assets, which are in no peril.
    Rather, to the extent that Mr. Isabell acts in good
    faith and in a manner consistent with his obligations
    to his liability insurers, to his employer, and any
    other indemnitor(s), taking all steps to pre-serve all
    rights against such entities, the Commission would
    forego execution against his personal assets, looking
    instead to available sources of indemnification.

Reply, ECF # 11 at 6 (emphasis in original).


            Notably, “‘the motive of a plaintiff in joining

defendants is immaterial, provided there is in good faith a

cause of action against those joined.’”    Goldberg v. CPC

International, Inc., 495 F. Supp. 233, 239 (N.D.Ca.1980)

(quoting Mecom v. Fitzsimmons Drilling Co., 284 U.S. 183, 189



                                  8
(1931)).   The two statements provided by Seminole do not, alone,

establish that the Commission has no “good faith cause of

action” against Mr. Isabell.   Rather, they merely show that the

Commission has no intention of recovering any of Mr. Isabell’s

personal assets, but does preserve its right to reach, through

Isabell, those who would indemnify him.


           Second, Seminole argues that Mr. Isabell’s joinder was

fraudulent because the Commission has no hope of establishing a

cause of action against him.


           Seminole starts this argument by restating its

position in the TRO briefing that the Commission has no

cognizable claim against anyone because its order and ordinance

are unlawful and the Commission is proceeding ultra vires.

Inasmuch as the West Virginia code has vested in the Commission

the authority “to enact ordinances, issue orders and take other

appropriate and necessary actions for the elimination of hazards

to public health and safety and to abate or cause to be abated

anything which the commission determines to be a public

nuisance[,]” W. Va. Code § 7-1-3kk, the court cannot conclude

that the Commission lacks even a “glimmer of hope” that its

ordinance is lawful.




                                 9
          Next, Seminole argues that even if the court takes the

ordinance at face value, the Commission cannot establish any

claim thereunder against Mr. Isabell.    The ordinance imposes

liability upon, inter alia:


    •   Any Person that, at any time during the creation or
        existence of a Public Nuisance, was an Owner or
        Operator of . . . any real or personal property,
        site, or Facility at, on, in, from, or with which a
        Public Nuisance has been, is being, or imminently
        threatens to be, created, contributed to, or
        maintained within Fayette County, and, who,
        regardless of actual knowledge of the existence or
        nature of the nuisance condition, failed or refused
        appropriately to abate the Public Nuisance;

    •   Any Person (including any past or present generator,
        past or present transporter, or past or present
        Owner or Operator of a Facility) that has
        contributed or is contributing to the past or
        present Disposal in Fayette County of any Waste,
        Hazardous Waste, Hazardous Substance, or Pollutant
        or Contaminant which presents, or which may present,
        a Public Nuisance within Fayette County, and;


Motion, ECF # 5 at 3 (quoting Public Nuisance Abatement

Ordinance Section VI) (emphases in original).    The parties

dispute whether Mr. Isabell, as Seminole’s environmental

manager, constitutes an “operator.”     There is little guidance in

the ordinance as to the definition of “operator.”    Rather, the

term “Owner or Operator” is therein defined as: “in the case of

a Facility, any Person owning or operating such Facility. . . .”

Compl. Ex. 1, Fayette County, West Virginia Ordinance No. 2018-

001, at 14.



                                10
         Seminole contends that the ordinance should be

construed as mirroring the Comprehensive Environmental Response,

Compensation and Liability Act of 1980 (“CERCLA”), 42 U.S.C. §§

9601-9675.   Specifically, Seminole contends that “Operator

liability under CERCLA must be alleged with facts sufficient to

establish control[;]” and that “[the complaint] fails to

identify any fact establishing that Isabell had any control over

Seminole’s operations.”   ECF # 8 at 7 (emphasis in original).

Under CERCLA, the Supreme Court has stated:

    an operator is simply someone who directs the workings
    of, manages, or conducts the affairs of a facility. To
    sharpen the definition for purposes of CERCLA's
    concern with environmental contamination, an operator
    must manage, direct, or conduct operations
    specifically related to pollution, that is, operations
    having to do with the leakage or disposal of hazardous
    waste, or decisions about compliance with
    environmental regulations.

United States v. Bestfoods, 524 U.S. 51, 66–67 (1998).     Indeed,

in Mr. Isabell’s declaration provided by Seminole, he states

that he “do[es] not have the authority to direct any of

Seminole’s coal mining and reclamation operations[,]” and that

he is “not able to authorize the expenditure of any money for

any of Seminole’s coal mining and reclamation operations or

environmental compliance activities.”   ECF # 8 Ex. 2.




                                11
         The Commission, on the other hand, contends that

“CERCLA and the Ordinance at issue are entirely different laws,

enacted by different bodies, and serving entirely different

purposes . . . [.]”   ECF # 11 at 8.   Nonetheless, the Commission

presents two pieces of evidence contradicting Mr. Isabell’s

declaration: first, in an application for a Coal Field

Development Permit, Mr. Isabell signed a certification stating,

inter alia, that he is “a principal officer (President, Vice

President) of the Applicant [Seminole Mining] with authorization

to execute this form[,]” ECF # 5 Ex. 2 at 27; second, in another

application, Mr. Isabell signed a certification as an “Owner,

Partner, or Principal Officer[,]” certifying that he “ha[s]

examined this facility and this groundwater protection plan

(GPP), [and] will follow the GPP currently on file with the

environmental inspector and commit all resources needed to

comply with this plan, the Groundwater Protection Act, and the

applicable regulations.”   ECF # 11 Ex. 1.    The Commission

therefore contends that Mr. Isabell does in fact have control

over Seminole’s operations and can authorize the expenditure of

Seminole’s money.


         These discrepancies create a question of fact which

must be resolved in the Commission’s favor.    Assuming Mr.

Isabell is an operator, and assuming the ordinance is valid, Mr.




                                12
Isabell may be subject to liability.       Accordingly, the court

cannot say that the Commission does not have at least a “glimmer

of hope” of prevailing on a claim against Mr. Isabell.          He is

thus a valid defendant and the parties lack complete diversity.3


                             IV.   Conclusion


           In light of the forgoing, the court finds that the

defendants have failed to demonstrate that the court has subject

matter jurisdiction over this case.       Accordingly, it is ORDERED

that the motion to remand be, and it hereby is, granted.


           The court further ORDERS that this civil action be,

and it hereby is, remanded to the Circuit Court of Fayette

County, West Virginia.


           The Clerk is directed to strike this matter from the

docket of the court.     The Clerk is further requested to transmit

this order to all counsel of record and to any unrepresented

parties.


                                        DATED: March 29, 2019




3 Having determined that the parties lack complete diversity, the
court does not address the plaintiff’s argument that Seminole
failed to properly assert its own citizenship.


                                   13
